By JUDGE RUDOLPH BUMGARDNER, III
The Plaintiff has filed a Motion for Summary Judgment claiming that the assessment notice dated April 1, 1981, was filed more than three years from the date the taxes became due and payable. The parties argued their positions by brief.
The Department of Taxation argues that the taxes were assessed July 18, 1978, which was well within the three-year period allowed by Va. Code § 58.1-634. The taxpayer argues that the holding in Knopp Brothers v. Dept. of Taxation, 234 Va. 383 (1987), established October 27, 1981, as the date of the assessment, and that obviously is more than three years from the due date of the taxes.
The Department’s position is based on the argument that the assessment made in 1981 is only an adjustment of an earlier assessment made in 1978. This argument was rejected by the Supreme Court:
The department’s present contention that the document is not an adjustment of some original assessment made earlier is in direct conflict with the department’s description of the document made at the time it was issued. Thus, we conclude that the 1981 document qualifies as a written statement issued pursuant to notice of the amount of money in taxes the taxpayer was supposed to pay and was an original assessment.
*29The 1981 assessment is barred by § 58.1-634 because it is an original assessment which was made more than three years after the taxes were due and payable. The motion will be granted.